14 F.3d 601NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
LORAIN NAACP, et al., Plaintiffs,v.LORAIN BOARD OF EDUCATION, Defendant-Appellee,Ohio Department of Education, Defendant-Appellant.
No. 92-3903.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1993.

AMENDED ORDER
Before:  RYAN and SUHRHEINRICH, Circuit Judges;  and LIVELY, Senior Circuit Judge.


1
Defendant Ohio Department of Education appeals the August 3, 1992, order granting defendant Lorain Board of Education an award of desegregation costs.  In a status report filed on July 6, 1993, the Ohio Board of Education suggests that in light of this court's decision in  Lorain NAACP v. Lorain Board of Education, 979 F.2d 1141 (6th Cir.1992), cert. denied, 113 S.Ct. 2998 (1993), the August 3, 1992, order should be vacated.  By order entered October 20, 1993, the court directed the parties to show cause why the court should not vacate the August 3, 1992, order and remand this action for reconsideration in light of Lorain NAACP v. Lorain Board of Education, supra.   The parties have not responded to the show cause order.  Upon review, the court concludes that the action should be remanded to the district court for reconsideration.


2
It therefore is ORDERED that the August 3, 1992, order of the district court is vacated and this action is remanded to the district court for reconsideration in light of Lorain NAACP v. Lorain Board of Education, supra.